Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.

The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the results of an abstract determination in the creation of data for a target well without integration into a practical application by integrating the abstract idea into a significant additional element.
The bolded portions of claim 1 are just further descriptions of the abstract idea.
1. A method for transferring logging data from an offset well location to a target well location, which comprises:
compiling a top-table by correlating each true vertical depth (TVD) measurement from an offset well with a respective TVD measurement for a predicted trajectory of a target well;
calculating a normal compaction trend for the offset well using logging data for the offset well;
calculating an inclination of the normal compaction trend using any two TVD measurements from the offset well and the respective logging data at the two TVD measurements;
calculating a logging data ratio for the logging data at each respective TVD measurement from the offset well using the inclination, each TVD measurement from the offset well, each correlated TVD measurement for the target well from the top-table and a computer processor; and
transferring the logging data from the location of the offset well to the location of the target well by multiplying the logging data at each TVD measurement for the offset well by the logging data ratio for each respective TVD measurement from the offset well.

The claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims.
Thus claim 1 is deemed patent ineligible under 35 USC 101.
Independent claim 9 is similarly patent ineligible.
Independent claim 17 further includes the limitation “using the logging data transferred to the target well location to predict a pore pressure along the predicted trajectory of the target well”.  This is just the end result of the abstract idea process and fails to provide a significant additional element into which the abstract idea could be integrated. Thus the claim 17 is also patent ineligible under 35 USC 101.
The dependent claims 2-8, 10-16 and 18-20 just further describe either the abstract idea, or provide details/provenance of the data considered, without providing any explicit recitation of any devices or transformation of an article.
Thus the dependent claims are also patent ineligible under 35 USC 101.

Consideration of the Claims with Respect to the Prior Art
The prior art fails to anticipate or make obvious claims 1, 7 and 19 when considering the limitations as a whole.
Calvo et al., US 2011/0216066, teaches using a top graph of a formation from an offset well and mapping the offset formation to a proposed well.  However there is no 
Shilling, US 5,615,115, teaches a method of determining pore pressure using seismic travel times.  The method includes: “The two-dimensional overburden gradient and normal compaction trend line cross sections are preferably generated by extrapolating the overburden gradient and normal compaction trend lines at an existing offset well, after correlating seismic interval transit times to the density and well log data at the offset well location.”  This method requires seismic surveys of the region and is silent concerning any combination of compaction inclination and offset well logging data to predict the logging data at a target well.
Wessling et al., US 2014/0076632, teaches determining compaction uncertainty along a single well.  It in no manner develops a compaction inclination data for multiple well locations.
Van Bemmel et al., US 6,012,017, teaches interpreting formation tops using well log data and vertical measurements.  However there is no anticipation of how this information could be combined with compaction inclination to produce a mapping of well logging data from an offset well and a target well.
Zoraster et al., US 2006/0052937, teaches a correlation method to map well log data between wells.   It in no manner considers any information of compaction inclination or any means to predict the well log of a target well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGIS J BETSCH/Primary Examiner, Art Unit 2857